EXHIBIT 10.40
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE OR FOREIGN
SECURITIES LAWS, AND ACCORDINGLY, SUCH SECURITIES MAY NOT BE TRANSFERRED, SOLD
OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE REGISTRATION OR
QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL, STATE AND FOREIGN SECURITIES
LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
MOBILE PET SYSTEMS, INC.
 
Warrant for the Purchase of Shares of Common Stock
 
375,000 Common Shares
 
FOR VALUE RECEIVED, MOBILE PET SYSTEMS, INC., a Delaware corporation (the
“Company”), hereby certifies that Bank J. Vontobel & Son AG or its permitted
assigns, is entitled to purchase from the Company, at any time or from time to
time commencing on August 1, 2002 and prior to 5:00 P.M., New York City time, on
July 31, 2007, THREE HUNDRED SEVENTY FIVE THOUSAND (375,000) fully paid and
non-assessable shares of the common stock, $.0001 par value per share, of the
Company for an aggregate purchase price of $168,000.00 (computed on the basis of
$0.4480 per share). (Hereinafter, (i) said common stock, together with any other
equity securities which may be issued by the Company with respect thereto or in
substitution therefor, is referred to as the “Common Stock,” (ii) the shares of
the Common Stock purchasable hereunder or under any other Warrant (as
hereinafter defined) are referred to individually as a “Warrant Share” and
collectively as the “Warrant Shares,” (iii) the aggregate purchase price payable
for the Warrant Shares hereunder is referred to as the “Aggregate Warrant
Price,” (iv) the price payable for each of the Warrant Shares hereunder is
referred to as the “Per Share Warrant Price,” (v) this Warrant, all similar
Warrants issued on the date hereof and all Warrants hereafter issued in exchange
or substitution for this Warrant or such similar Warrants are referred to as the
“Warrants” and (vi) the holder of this Warrant is referred to as the “Holder”
and the holder of this Warrant and all other Warrants or Warrant Shares issued
upon the exercise of any Warrant are referred to as the “Holders.”) The
Aggregate Warrant Price is not subject to adjustment. The Per Share Warrant
Price is subject to adjustment as hereinafter provided; in the event of any such
adjustment, the number of Warrant Shares shall be adjusted by dividing the
Aggregate Warrant Price by the Per Share Warrant Price in effect immediately
after such adjustment.
 
1.  Exercise of Warrant.    This Warrant may be exercised in whole at any time
or in part from time to time, commencing on August 1, 2002 and prior to 5:00
P.M., New York City time, on July 31, 2007, by the Holder by the surrender of
this Warrant (with the subscription form at the end hereof, or a reasonable
facsimile thereof, duly executed) at the address set forth in Subsection 9(a)
hereof, together with proper payment of the Aggregate Warrant Price, or the
proportionate part hereof if this Warrant is exercised in part. Payment for
Warrant Shares shall be made by certified or official bank check payable to the
order of the Company. If this Warrant



--------------------------------------------------------------------------------

is exercised in part, this Warrant must be exercised for a number of whole
shares of the Common Stock, and the Holder is entitled to receive a new Warrant
covering the Warrant Shares which have not been exercised and setting forth the
proportionate part of the Aggregate Warrant Price applicable to such Warrant
Shares. Upon such surrender of this Warrant, the Company will (a) issue a
certificate or certificates in the name of the Holder for the largest number of
whole shares of the Common Stock to which the Holder shall be entitled and, if
this Warrant is exercised in whole, in lieu of any fractional share of the
Common Stock to which the Holder shall be entitled, pay to the Holder cash in an
amount equal to the fair value of such fractional share (determined in such
reasonable manner as the Board of Directors of the Company shall determine), and
(b) deliver the other securities and properties receivable upon the exercise of
this Warrant, or the proportionate part thereof if this Warrant is exercised in
part, pursuant to the provisions of this Warrant.
 
2.  Reservation of Warrant Shares; Listing.    The Company agrees that, prior to
the expiration of this Warrant, the Company will at all times (a) have
authorized and in reserve, and will keep available, solely for issuance or
delivery upon the exercise of this Warrant, the shares of the Common Stock and
other securities and properties as from time to time shall be receivable upon
the exercise of this Warrant, free and clear of all restrictions on sale or
transfer and free and clear of all preemptive rights and rights of first refusal
and (b) timely file all required reports under the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder, during such period.
 
3.  Protection Against Dilution.    (a) In case the Company shall hereafter (i)
pay a dividend or make a distribution on its capital stock in shares of Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares, (iii) combine its outstanding shares of Common Stock into a
smaller number of shares or (iv) issue by reclassification of its Common Stock
any shares of capital stock of the Company, the Per Share Warrant Price shall be
adjusted so that the Holder upon the exercise hereof shall be entitled to
receive the number of shares of Common Stock or other capital stock of the
Company which he would have owned immediately following such action had such
Warrant been exercised immediately prior thereto. An adjustment made pursuant to
this Subsection 3(a) shall become effective immediately after the record date in
the case of a dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification.
 
(b)  If, at any time or from time to time after the date of this Warrant, the
Company shall issue or distribute to the holders of shares of Common Stock
evidences of its indebtedness, any other securities of the Company or any cash,
property or other assets (excluding a subdivision, combination or
reclassification, or dividend or distribution payable in shares of Common Stock,
referred to in Subsection 3(a), and also excluding cash dividends or cash
distributions paid out of net profits legally available therefor if the full
amount thereof, together with the value of other dividends and distributions
made substantially concurrently therewith or pursuant to a plan which includes
payment thereof, is equivalent to not more than 5% of the Company’s net worth)
(any such nonexcluded event being herein called a “Special Dividend”), the Per
Share Warrant Price shall be adjusted by multiplying the Per Share Warrant Price
then in effect by a fraction, the numerator of which shall be the then current
market price of the Common Stock (defined as the average for the five
consecutive business days immediately prior to the record date of the daily
closing price of the Common Stock as reported by the



2



--------------------------------------------------------------------------------

national securities exchange upon which the Common Stock is then listed, or if
not listed on any such exchange, the average of the closing prices as reported
by the Nasdaq National Market, or if not then listed on the Nasdaq National
Market, the average of the highest reported bid and lowest reported asked prices
as reported by the National Association of Securities Dealers, Inc. Automated
Quotations System (“NASDAQ”), or if not then publicly traded, the fair market
price per share as determined by the Company’s Board of Directors) less the fair
market value (as determined by the Company’s Board of Directors) of the
evidences of indebtedness, cash, securities or property, or other assets issued
or distributed in such Special Dividend applicable to one share of Common Stock
and the denominator of which shall be such then current market price per share
of Common Stock. An adjustment made pursuant to this Subsection 3(b) shall
become effective immediately after the record date of any such Special Dividend.
 
(c)  Except as provided in Subsection 3(e), in case the Company shall hereafter
issue or sell any shares of Common Stock for a consideration per share less than
the Per Share Warrant Price on the date of such issuance or sale, the Per Share
Warrant Price shall be adjusted as of the date of such issuance or sale so that
the same shall equal the price determined by dividing (i) the sum of (A) the
number of shares of Common Stock outstanding immediately prior to such issuance
or sale multiplied by the Per Share Warrant Price plus (B) the consideration
received by the Company upon such issuance or sale by (ii) the total number of
shares of Common Stock outstanding after such issuance or sale.
 
(d)  Except as provided in Subsections 3(b) and 3(e), in case the Company shall
hereafter issue or sell any rights, options, warrants or securities convertible
into Common Stock entitling the holders thereof to purchase Common Stock or to
convert such securities into Common Stock at a price per share (determined by
dividing (i) the total amount, if any, received or receivable by the Company in
consideration of the issuance or sale of such rights, options, warrants or
convertible securities plus the total consideration, if any, payable to the
Company upon exercise or conversion thereof (the “Total Consideration”) by (ii)
the number of additional shares of Common Stock issuable upon exercise or
conversion of such securities) less than the then current Per Share Warrant
Price in effect on the date of such issuance or sale, the Per Share Warrant
Price shall be adjusted as of the date of such issuance or sale so that the same
shall equal the price determined by dividing (i) the sum of (A) the number of
shares of Common Stock outstanding on the date of such issuance or sale
multiplied by the Per Share Warrant Price plus (B) the Total Consideration by
(ii) the number of shares of Common Stock outstanding on the date of such
issuance or sale plus the maximum number of additional shares of Common Stock
issuable upon exercise or conversion of such securities.
 
(e)  No adjustment in the Per Share Warrant Price shall be required in the case
of (i) the issuance by the Company of options to purchase in the aggregate up to
8,000,000 shares of Common Stock pursuant to the Company’s 1999 Stock Option
Plan in effect on the date hereof, of which options to purchase 4,725,417 shares
of Common Stock are currently outstanding, and the issuance by the Company of up
to an aggregate of 8,000,000 shares upon the exercise of such options, (ii)
those rights, options, warrants or other securities which are currently
outstanding and are exercisable for the purchase of or convertible into Common
Stock in the aggregate of up to 11,270,041 shares of Common Stock, other than
pursuant to the Company’s 1999 Stock Option Plan (or the issuance of Common
Stock upon the exercise or conversion thereof), (iii) the issuance by the
Company of Common Stock, or rights, options, warrants or other securities
exercisable for the purchase of or convertible into Common Stock (or



3



--------------------------------------------------------------------------------

the issuance of Common Stock upon the exercise or conversion thereof) to
employees, directors, officers, consultants and/or advisors pursuant to stock
option, stock bonus or stock purchase plans or agreements or similar plans or
agreements approved in good faith by a disinterested majority of the Company’s
Board of Directors and not issued pursuant to clauses (i) or (ii) above, for an
aggregate of up to 1,000,000 shares, (iv) the issuance by the Company of Common
Stock, or of rights, options, warrants or other securities exercisable for the
purchase of or convertible into Common Stock (or the issuance of Common Stock
upon the exercise or conversion thereof) pursuant to any merger, consolidation,
acquisition or similar business transaction in which the Company is the
surviving entity and which is approved in good faith by a disinterested majority
of the Company’s Board of Directors, and (v) the issuance by the Company of
Common Stock pursuant to the exercise of any Warrant. The number of shares of
Common Stock set forth in this Subsection 3(e) are subject to adjustment in
accordance with any anti-dilution provisions existing on the date hereof under
the terms of the instruments governing their issuance.
 
(f)  In the case of any capital reorganization or reclassification, or any
consolidation or merger to which the Company is a party other than a merger or
consolidation in which the Company is the continuing corporation, or in the case
of any sale or conveyance to another entity of the property of the Company as an
entirety or substantially as an entirety, or in the case of any statutory
exchange of securities with another corporation (including any exchange effected
in connection with a merger of a third corporation into the Company), the Holder
of this Warrant shall have the right thereafter to receive on the exercise of
this Warrant the kind and amount of securities, cash or other property which the
Holder would have owned or have been entitled to receive immediately after such
reorganization, reclassification, consolidation, merger, statutory exchange,
sale or conveyance had this Warrant been exercised immediately prior to the
effective date of such reorganization, reclassification, consolidation, merger,
statutory exchange, sale or conveyance and in any such case, if necessary,
appropriate adjustment shall be made in the application of the provisions set
forth in this Section 3 with respect to the rights and interests thereafter of
the Holder of this Warrant to the end that the provisions set forth in this
Section 3 shall thereafter correspondingly be made applicable, as nearly as may
reasonably be, in relation to any shares of stock or other securities or
property thereafter deliverable on the exercise of this Warrant. The above
provisions of this Subsection 3(f) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, statutory
exchanges, sales or conveyances. The issuer of any shares of stock or other
securities or property thereafter deliverable on the exercise of this Warrant
shall be responsible for all of the agreements and obligations of the Company
hereunder. Notice of any such reorganization, reclassification, consolidation,
merger, statutory exchange, sale or conveyance and of said provisions so
proposed to be made, shall be mailed to the Holders of the Warrants not less
than 30 days prior to such event. A sale of all or substantially all of the
assets of the Company for a consideration consisting primarily of securities
shall be deemed a consolidation or merger for the foregoing purposes.
 
(g)  In case any event shall occur as to which the other provisions of this
Section 3 are not strictly applicable but as to which the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles hereof then, in
each such case, the Holders of Warrants representing the right to purchase a
majority of the Warrant Shares subject to all outstanding Warrants may appoint a
firm of independent public accountants of recognized national standing
reasonably acceptable to the



4



--------------------------------------------------------------------------------

Company, which shall give their opinion as to the adjustment, if any, on a basis
consistent with the essential intent and principles established herein,
necessary to preserve the purchase rights represented by the Warrants. Upon
receipt of such opinion, the Company will promptly mail a copy thereof to the
Holder of this Warrant and shall make the adjustments described therein. The
fees and expenses of such independent public accountants shall be borne by the
Company.
 
(h)  No adjustment in the Per Share Warrant Price shall be required unless such
adjustment would require an increase or decrease of at least $.01 per share of
Common Stock; provided, however, that any adjustments which by reason of this
Subsection 3(h) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment; provided further, however, that
adjustments shall be required and made in accordance with the provisions of this
Section 3 (other than this Subsection 3(h)) not later than such time as may be
required in order to preserve the tax-free nature of a distribution to the
Holder of this Warrant or Common Stock issuable upon exercise hereof. All
calculations under this Section 3 shall be made to the nearest cent or to the
nearest 1/l00th of a share, as the case may be. Anything in this Section 3 to
the contrary notwithstanding, the Company shall be entitled to make such
reductions in the Per Share Warrant Price, in addition to those required by this
Section 3, as it in its discretion shall deem to be advisable in order that any
stock dividend, subdivision of shares or distribution of rights to purchase
stock or securities convertible or exchangeable for stock hereafter made by the
Company to its stockholders shall not be taxable.
 
(i)  Whenever the Per Share Warrant Price is adjusted as provided in this
Section 3 and upon any modification of the rights of a Holder of Warrants in
accordance with this Section 3, the Company shall promptly obtain, at its
expense, a certificate of a firm of independent public accountants of recognized
standing selected by the Board of Directors (who may be the regular auditors of
the Company) setting forth the Per Share Warrant Price and the number of Warrant
Shares after such adjustment or the effect of such modification, a brief
statement of the facts requiring such adjustment or modification and the manner
of computing the same and cause copies of such certificate to be mailed to the
Holders of the Warrants.
 
(j)  If the Board of Directors of the Company shall (i) declare any dividend or
other distribution with respect to the Common Stock, other than a cash dividend
subject to the first parenthetical in Subsection 3(b), (ii) offer to the holders
of shares of Common Stock any additional shares of Common Stock, any securities
convertible into or exercisable for shares of Common Stock or any rights to
subscribe thereto, or (iii) propose a dissolution, liquidation or winding up of
the Company, the Company shall mail notice thereof to the Holders of the
Warrants not less than 15 days prior to the record date fixed for determining
stockholders entitled to participate in such dividend, distribution, offer or
subscription right or to vote on such dissolution, liquidation or winding up.
 
(k)  If, as a result of an adjustment made pursuant to this Section 3, the
Holder of any Warrant thereafter surrendered for exercise shall become entitled
to receive shares of two or more classes of capital stock or shares of Common
Stock and other capital stock of the Company, the Board of Directors (whose
determination shall be conclusive and shall be described in a written notice to
the Holder of any Warrant promptly after such adjustment) shall determine the
allocation of the adjusted Per Share Warrant Price between or among shares or
such classes of capital stock or shares of Common Stock and other capital stock.



5



--------------------------------------------------------------------------------

 
4.  Fully Paid Stock; Taxes.    The Company agrees that the shares of the Common
Stock represented by each and every certificate for Warrant Shares delivered on
the exercise of this Warrant shall, at the time of such delivery, be validly
issued and outstanding, fully paid and nonassessable, and not subject to
preemptive rights or rights of first refusal, and the Company will take all such
actions as may be necessary to assure that the par value or stated value, if
any, per share of the Common Stock is at all times equal to or less than the
then Per Share Warrant Price. The Company further covenants and agrees that it
will pay, when due and payable, any and all Federal and state stamp, original
issue or similar taxes which may be payable in respect of the issue of any
Warrant Share or certificate therefor.
 
5.  Registration Under Securities Act of 1933.
 
This Warrant Shares are entitled to the registration rights contained in the
Registration Rights Agreement of even date herewith, entered into by and between
the Company and Ivan Bradbury.
 
6.  Limited Transferability; Restrictive Legend.
 
(a)  This Warrant and the Warrant Shares may not be sold, transferred, assigned
or hypothecated by the Holder except in compliance with the provisions of the
Securities Act of 1933, as amended. This Warrant may only be transferred by the
Holder to an affiliate of Holder, provided such transferee is an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act. The Company may treat the registered Holder of this Warrant as
he or it appears on the Company’s books at any time as the Holder for all
purposes. The Company shall permit any Holder of a Warrant or his duly
authorized attorney, upon written request during ordinary business hours, to
inspect and copy or make extracts from its books showing the registered holders
of Warrants. All Warrants issued upon the transfer or assignment of this Warrant
will be dated the same date as this Warrant, and all rights of the Holder
thereof shall be identical to those of the Holder.
 
(b)  This Warrant and the Warrant Shares shall be stamped or imprinted with a
legend in substantially the following form (in addition to any legend required
by state securities laws):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE OR FOREIGN
SECURITIES LAWS, AND ACCORDINGLY, SUCH SECURITIES MAY NOT BE TRANSFERRED, SOLD
OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE REGISTRATION OR
QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL, STATE AND FOREIGN SECURITIES
LAWS OR APPLICABLE EXEMPTIONS THEREFROM.”
 
7.  Loss, etc., of Warrant.    Upon receipt of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant, and of
indemnity reasonably satisfactory to the Company, if lost, stolen or destroyed,
and upon surrender and cancellation of this Warrant, if mutilated, the Company
shall execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.



6



--------------------------------------------------------------------------------

 
8.  Warrant Holder Not Shareholder.    Except as otherwise provided herein, this
Warrant does not confer upon the Holder any right to vote or to consent to or
receive notice as a stockholder of the Company, as such, in respect of any
matters whatsoever, or any other rights or liabilities as a stockholder, prior
to the exercise hereof.
 
9.  Notices.    All notices and other communications required or permitted to be
given under this Warrant must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the parties at the following addresses or facsimile
numbers:
 
a)  if to the Company: 2150 West Washington Street, Suite 110, San Diego, CA
92110, Att.: Chief Executive Officer, facsimile no. 619-226-6738, or such other
address as the Company has designated in writing to the Holder, or
 
b)  if to the Holder: c/o Dr. Axel Steudle, Elsaesser Str. 7 D-75173 Pforzheim,
Germany, facsimile no. 011-49-7231-927-963, or such other address or facsimile
number as the Holder has designated in writing to the Company.
 
10.  Headings.    The headings of this Warrant have been inserted as a matter of
convenience and shall not affect the construction hereof.
 
11.  Applicable Law.    This Warrant shall be governed by and construed in
accordance with the law of California without giving effect to the principles of
conflicts of law thereof.



7



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, MOBILE PET SYSTEMS, INC. has caused this Warrant to be
signed by its duly authorized officer and its corporate seal to be hereunto
affixed and attested by its Secretary this 31st day of July 2002.
 
MOBILE PET SYSTEMS, INC.
   
By:
 
 
/s/    Paul J. Crowe        

--------------------------------------------------------------------------------

   
Name: Paul J. Crowe
Title: President and Chief Executive Officer

 
ATTEST:
 
 
 
 
 
/s/    Thomas H. Insley        

--------------------------------------------------------------------------------

Thomas H. Insley, Secretary



8



--------------------------------------------------------------------------------

ASSIGNMENT
 
FOR VALUE RECEIVED                     hereby sells, assigns and transfers unto
                        the foregoing Warrant and all rights evidenced thereby,
and does irrevocably constitute and appoint                     , attorney, to
transfer said Warrant on the books of                     .
 
Dated:
 
 

--------------------------------------------------------------------------------

     
Signature:
 
 

--------------------------------------------------------------------------------

           
Address:
 
 

--------------------------------------------------------------------------------

 
 
 
PARTIAL ASSIGNMENT
 
FOR VALUE RECEIVED                     hereby assigns and transfers unto
                    the right to purchase                     shares of the
Common Stock of                     covered by the foregoing Warrant, and a
proportionate part of said Warrant and the rights evidenced thereby, and does
irrevocably constitute and appoint                     , attorney, to transfer
that part of said Warrant on the books of                     .
 
Dated:
 
 

--------------------------------------------------------------------------------

     
Signature:
 
 

--------------------------------------------------------------------------------

           
Address:
 
 

--------------------------------------------------------------------------------



9



--------------------------------------------------------------------------------

SUBSCRIPTION FORM
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant for, and to purchase thereunder,
                        shares of Common Stock, as provided for in Section 1,
and tenders herewith payment of the purchase price in full in the form of cash
or a certified or official bank check in the amount of $                    .
 
The undersigned hereby represents and warrants to the Company that the
undersigned is an “accredited investor” within the meaning of Rule 501 of the
Securities Act.
 
Please issue a certificate or certificates for such Common Stock in the name of,
and pay any cash for any fractional share to:
 
Name:
 
 

--------------------------------------------------------------------------------

(Please Print Name, Address and Social Security No.)
     
Address
 
 

--------------------------------------------------------------------------------

         
 

--------------------------------------------------------------------------------

     
Social
 
 

--------------------------------------------------------------------------------

Security Number
           
Signature
 
 

--------------------------------------------------------------------------------

           
NOTE:     The above signature should correspond exactly with the name on the
first page of this Warrant or with the name of the assignee appearing in the
assignment form below.
           
Date
 
 

--------------------------------------------------------------------------------

 
 
And if said number of shares shall not be all the shares purchasable under the
within Warrant, a new Warrant is to be issued in the name of said undersigned
for the balance remaining of the shares purchasable thereunder.



10